Case 1:20-cv-00639 Document 1-1 Filed 03/24/20 Page 1 of 3




             Exhibit A
                                                                                             Page 7 of 8
                        Case 1:20-cv-00639 Document 1-1 Filed 03/24/20 Page 2 of 3




           3-5-2020                           000245500G0001              6020200305013846



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      3/16/2020
                                                                                             Page 8 of 8
                        Case 1:20-cv-00639 Document 1-1 Filed 03/24/20 Page 3 of 3




           3-5-2020                           000245500G0001              6020200305013846



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      3/16/2020
